Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1940
                      Lower Tribunal No. 20-8912 CC
                           ________________


                            Oxana Nazarova,
                                  Appellant,

                                     vs.

                            Angela Nayfeld,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

      Sunrise Law Firm, PLLC, and Anna V. Perekotiy and Philip Michael
Cullen III, for appellant.

     No appearance for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     EMAS, J.
      Oxana Nazarova, plaintiff below, appeals a final judgment awarding

$12,982.50 in attorney’s fees to Angela Nayfeld, defendant below. Nazarova

contends the trial court erred by including, in the final judgment, an award of

attorney’s fees for litigating the amount of attorney’s fees, contrary to State

Farm Fire & Cas. Co. v. Palma, 629 So. 2d 830 (Fla. 1993) and its progeny.

We agree, and reverse that portion of the final judgment awarding fees for

litigating the amount of attorney’s fees. 1

      The billing records of defendant’s attorney, upon which the trial court’s

order was based, included entries for work performed and time billed for

litigating the amount of fees to be awarded. These are sometimes referred

to as “fees for fees,” 2 and generally are not recoverable. See Palma, 629

So. 2d at 833 (holding “fees may be awarded for litigating the issue of

entitlement to attorney's fees but not the amount of attorney's fees”); N. Dade

Church of God, Inc. v. JM Statewide, Inc., 851 So. 2d 194, 196 (Fla. 3d DCA

2003)) (“It is settled that in litigating over attorney's fees, a litigant may claim

fees where entitlement is the issue, but may not claim attorney's fees

incurred in litigating the amount of attorney's fees.”)


1
  We find no merit in the remaining claims raised by Nazarova and affirm on
those points without further discussion.
2
  See, e.g., Universal Prop. & Cas. Ins. Co., v. Celestrin, 316 So. 3d 752 (Fla.
3d DCA 2021); Oquendo v. Citizens Prop. Ins. Corp., 998 So. 2d 636 (Fla.
3d DCA 2008); Mallas v. Mallas, 326 So. 3d 704 (Fla. 4th DCA 2021).

                                         2
      However, if the asserted basis for the award of attorney’s fees is an

underlying contract, and the pertinent contract language is “broad enough to

encompass fees incurred in litigating the amount of fees,” a litigant may claim

attorney’s fees incurred in litigating the amount of attorney’s fees. Waverly

at Las Olas Condo. Ass'n, Inc. v. Waverly Las Olas, LLC, 88 So. 3d 386, 389

(Fla. 4th DCA 2012) (holding language of the agreement—which authorized

an award of attorney’s fees for “any litigation” between the parties—was

“broad enough to encompass fees incurred in litigating the amount of fees”).

See also Burton Family P’ship v. Luani Plaza, Inc., 276 So. 3d 920, 923 (Fla.

3d DCA 2019) (noting that “certain contractual fee provisions are sufficiently

broad to warrant an exception” to the general rule prohibiting fees for fees;

affirming the order on appeal because the fees were awarded pursuant to a

provision that expressly authorized the recovery of fees “for litigating the

issue of the amount of fees to be awarded”); Mallas v. Mallas, 326 So. 3d

704, 706 (Fla. 4th DCA 2021) (“This court has also held that an award of

fees for fees is permissible in cases when a contract is broad enough to

encompass such an award”).

      The attorney’s fee provision in the instant case provides:

      Attorney’s Fees. In any lawsuit brought to enforce the Lease or
      under applicable law, the party in whose favor a judgment or
      decree has been rendered may recover its reasonable court
      costs, including attorney’s fees from the non-prevailing party.


                                      3
(Emphasis added).

      This contractual language is simply not broad enough to encompass

recovery of fees for litigating the amount of fees to be awarded, and thus the

general rule, which prohibits an award of fees for fees, is applicable.

Compare Pretka v. Kolter City Plaza II Inc., No. 09-80706-CIV-MARRA, 2013

WL 12080754 at *1 (S.D. Fla. Dec. 10, 2013) (denying prevailing party’s

request for fees incurred in litigating the amount of fees to be awarded,

noting that the contract provision, which authorized recovery of fees for

“‘litigation to enforce’ the terms and provisions of this Agreement[] does not

encompass fees on fees.”)

      We therefore reverse that portion of the final judgment and remand

with directions to amend the final judgment by removing any attorney’s fees

awarded for litigating the amount of attorney’s fees to be awarded. In all other

respects, we affirm the final judgment.

      Affirmed in part, reversed in part and remanded with directions.




                                       4